--------------------------------------------------------------------------------

Exhibit 10.23
 
EMPLOYMENT AND NONCOMPETITION AGREEMENT




This Employment and Noncompetition Agreement (the "Agreement") is entered into
as of November 1, 2018, by and between U.S. XPRESS, INC., a Nevada corporation
(the “Company”) and MATTHEW HERNDON, an individual (the “Employee”).


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:


ARTICLE I
EMPLOYMENT AND TERM


Section 1.1.            Employment Duties.  The Company hereby agrees to employ
the Employee, and the Employee hereby accepts employment with the Company, upon
the terms set forth in this Agreement.  The Employee shall serve as the
Company’s Chief Operating Officer. During the Term (as defined in Section 1.2
hereof), the Employee shall devote substantially all of his working time,
attention, skill, and reasonable best efforts to the performance of his duties
hereunder in a manner which will faithfully and diligently further the business
and interests of the Company.  Employee shall report directly to Eric Fuller,
Chief Executive Officer of U.S. Xpress Enterprises, Inc., or his successor. 
Employee shall have such duties, authority, and responsibility as shall be
determined from time to time by the Chief Executive Officer.  In the event
Employee is promoted during the term of this Agreement, the Agreement shall
remain in effect.  In the event Employee is demoted during the term of this
Agreement, the parties shall in good faith negotiate any needed changes to the
Agreement.  The Employee agrees to abide by the rules, regulations,
instructions, personnel practices, and polices of the Company and any changes
therein which may be adopted from time to time by the Company and of which
Employee has received notice.
Section 1.2.          Term.  This Agreement shall be effective on November 5,
2018 (the “Effective Date”) and shall continue until the fifth anniversary
thereof (the “Original Term”), unless earlier terminated as provided in Article
III hereof, provided that, on such fifth anniversary of the Effective Date and
each annual anniversary thereafter (such date and each annual anniversary
thereof, a "Renewal Date"), the Agreement shall be deemed to be automatically
extended, upon the same terms and conditions, for successive periods of one
year, unless either party provides written notice of its intention not to extend
the term of the Agreement at least 90 days prior to the applicable Renewal
Date.   The duration of this Agreement is referred to herein as the “Employment
Term”.


ARTICLE II
COMPENSATION


Section 2.1.          Base Salary.  Subject to Section 3.2 hereof, the Company
shall pay the Employee a weekly salary of $6,250.00 ($325,000.00 annualized) for
the Employment Term, subject to increases at the discretion of the Company (the
“Base Salary”).  Such Base Salary shall be paid at such times and in such
increments as are consistent with the Company’s regular payroll practices for
other comparable full-time employees of the Company.
 
Herndon Employment Agreement
Page 1 of 12

--------------------------------------------------------------------------------

Section 2.2.           Benefits and Perquisites.
(a)         General Benefits.            Subject to the terms of the applicable
benefit plan documents, during the Term of this Agreement, the Company shall
provide the Employee with such health and welfare plans, retirement savings
plan, and other benefits as are generally provided by the Company to other
similarly situated executives of the Company.  including, but not limited to,
all benefits available under the Company’s Xpre$$avings 401(k) Plan, Section 125
Cafeteria Plan, Section 105 Plan, Non-Qualified Deferred Compensation Plan, and
such other employee benefit plans as may be adopted from time to time.
(b)         Executive Benefits.         The Company shall reimburses the
Employee the cost for such major medical, dental and vision plans as elected by
the Employee under the Company’s Section 125 Plan, shall provide to Employee a
car allowance in the amount of $300 biweekly, and shall pay the cost of
executive disability insurance on behalf of the Employee.  All of the benefits
described herein shall be taxed as required by IRS regulations.
Section 2.3.           Bonus Plan.
(a)       Profit Sharing Plan.       Employee shall be eligible to participate
in the U.S. Xpress Annual Short Term Incentive Profit Sharing Plan (the “Profit
Sharing Plan”), or such other incentive plan as may be adopted from time to
time, at the Executive Level.  Subject to the approval of the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”), the target cash bonus applicable to Employee shall be 70% of
Employee’s Base Salary, subject to the Company meeting defined goals as outlined
in the Profit Sharing Plan.  Any payout under such Profit Sharing Plan made in
the first quarter of 2019 for Company performance in 2018 shall be pro-rated for
that portion of the year 2018 worked by Employee for the Company.
(b)      Sign On Bonus.             Employee shall receive a cash sign-on bonus
in the amount of $270,000, payable on the first full pay period of his
employment.   In the event Employee voluntarily terminates his employment or is
terminated by the Company under Section 3.1(b) hereof, Employee agrees to repay
the sign-on bonus in full within 90 days of such termination.
Section 2.4.          Equity Compensation.
(a)          Omnibus Plan.          The Employee shall be eligible to
participate in the U.S. Xpress Enterprises, Inc. 2018 Omnibus Incentive Plan, at
such times and in such amounts as are approved by the Compensation Committee.
(b)         Sign On Equity.        As of the Effective Date of this Agreement,
Employee shall be granted a number of the Company’s Class A Restricted Stock
Shares that is equal to, as of the Effective Date, Employee’s annualized Base
Salary, which shares shall vest over a period of five years pursuant to the
terms set forth in a separate award agreement.
 
 
Herndon Employment Agreement
Page 2 of 12

--------------------------------------------------------------------------------

Section 2.5.          Vacation; Paid Time-Off. During the Employment Term, the
Employee will be entitled to take such paid vacation and other time off on a
basis that is at least as favorable as that provided to other similarly situated
executives of the Company. The Employee shall receive other paid time-off in
accordance with the Company's policies for executive officers, as such policies
may exist from time to time.
Section 2.6.          Deductions. The Company may withhold from any salary or
benefits payable or otherwise conferred by this Agreement all federal, state,
city, or other taxes as shall be required pursuant to any federal, state, city
or other laws or regulations.


Section 2.7.          Relocation Expenses.  In the event that the Employee
relocates at the request of the Company, the Company shall pay, or reimburse the
Employee for, the reasonable relocation expenses incurred by the Employee in
accordance with the terms of the Company’s relocation policy, including but not
limited to a rental allowance of up to $1,500 per month for a maximum of six
months for temporary housing.


Section  2.8.          Reimbursement of Expenses.     The Company shall pay or
reimburse the Employee for all reasonable travel and other expenses incurred or
paid by him during the Employment Term in connection with the performance of
duties under this Agreement, in accordance with the Company’s reimbursement
policies and upon submission of satisfactory evidence thereof.


Section 2.9.          Indemnification.  Regarding Employee’s status as an
officer, director, employee and/or representative of the Company or its
affiliates, the Company shall provide Employee with the same indemnification and
expense advancement rights provided to all officers.
Section 2.10.          SEC Filings and Clawback Provisions.
(a)       Consent to Filings.  Employee acknowledges that the terms of his
employment may result in him being a Named Executive Officer of the Company’s
publicly-traded parent, U.S. Xpress Enterprises, Inc., for purposes of filings
with the Securities and Exchange Commission and/or the New York Stock Exchange. 
In such event, Employee acknowledges that the Company may be required or elect
to file with the SEC certain terms of his employment, including but not limited
to, the terms of this Agreement, the amount of his salary, bonus and equity
awards which he may receive, his title and any changes thereto, and his
termination or separation from employment and the terms thereof.  Employee
hereby consents to such disclosures.  Employee further agrees to cooperate with
the Company in notifying the Company of any purchases or sales of stock in the
Company and the filing of any necessary disclosures.
(b)        Clawback.          Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Employee pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation, or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, or stock exchange listing requirement (or
any policy adopted by the Company pursuant to any such law, government
regulation or stock exchange listing requirement).
 
 
Herndon Employment Agreement
Page 3 of 12

--------------------------------------------------------------------------------



ARTICLE III
TERMINATION OF EMPLOYMENT


Section 3.1.          Employment Termination.
(a)          Death or Disability.  In the event the Employee dies or becomes
disabled during the Term, his employment hereunder shall automatically
terminate.  For the purpose of this Agreement, “disability” or “disabled” shall
mean a good faith determination of a medical doctor selected by the Company and
the Employee that the Employee is unable to perform his duties under this
Agreement due to physical or mental illness or disease or for other causes
beyond the Employee’s control and such period of inability continues for sixty
(60) consecutive days or ninety (90) days in any twelve (12) month period.


(b)          By the Company for Cause.  The Company may terminate the Employee’s
employment hereunder at any time for “Cause”.  For purposes of this Agreement,
"Cause" shall mean:
i.
the Employee's willful engagement in dishonesty, illegal conduct, or gross
misconduct, which is, in each case, injurious to the Company or its affiliates;

ii.
The Employee’s falsification of the accounts, embezzlement of funds or other
assets, or other similar fraud or dishonesty, whether or not related to the
Executive's employment with the Company;

iii.  
Any material breach of this Agreement (it being expressly understood that any
violation of the covenants or obligations contained in Articles IV and V hereof
shall be deemed a material breach hereof) which, if capable of cure, is not
cured within ten (10) days of receipt by the Employee of written notice of such
breach;

iv.
Conviction of, or entry of a plea of guilty or nolo contendere to charges of,
any crime involving moral turpitude (defined pursuant to Tennessee Law as a
crime involving obscenity, crimes of a sexual nature, or crimes punishable by
death or more than one year of imprisonment (it being understood that, for
instance, violation of a motor vehicle code does not constitute such crime)) or
crimes of dishonesty;

v.
Conviction of, or entry of a plea of guilty or nolo contendere to charges of,
any felony or other crime which has or may have a materially adverse effect on
the Employee’s ability to carry out his/her duties under this Agreement or on
the reputation or business activities of the Company or its affiliates;

vi.
Actions or failures to act constituting negligence by the Employee in the
performance of his/her duties hereunder or failure by the Employee to perform
his/her duties hereunder, each after the Employee has not cured such actions or
failure to act within thirty (30) days after written request by the Chief
Executive Officer or other member of executive management to do so;

 
 
 
 
Herndon Employment Agreement
Page 4 of 12

--------------------------------------------------------------------------------

 
vii.
The Employee’s breach of a fiduciary duty owed to the Company, its shareholders,
or any of its affiliates involving duty of care, duty of loyalty, corporate
opportunity, or similar doctrines as determined in good faith by the Chief
Executive Officer or other member of executive management to;

viii.
The Employee's willful unauthorized disclosure of Confidential Information (as
defined in Article V hereof); and

ix.
Any disparagement of the Company, its affiliates, or their officers or
directors.

For purposes of this provision, no act or failure to act on the part of the
Employee shall be considered "willful" unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee's
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Employee in good faith and in
the best interests of the Company.
(c)          At the Election of the Company without Cause.  The Company may
terminate the Employee’s employment hereunder without Cause at any time upon ten
(10) days prior written notice to the Employee.  At its election, the Company
may continue the Employee’s Base Salary for a period of ten (10) days following
termination of his employment in lieu of such notice.


Section 3.2.          Effect of Termination.


(a)          Termination for Death or Disability.  If the Employee’s employment
is terminated by death or because of disability pursuant to Section 3.1(a)
hereof, the Company shall pay to the estate of the Employee or to the Employee,
as the case may be, the Base Salary accrued under this Agreement prior to the
Termination Date.  In the event of Employee’s employment is terminated as the
result of a disability, the Company shall pay the Employee his Base Salary for
the lesser of sixty (60) days after the date of which termination due to
disability occurs or the earliest date Employee is eligible for long-term
disability benefits under the Company’s Long Term Executive Disability Plan.


(b)          Termination for Cause or at the Election of the Employee.  In the
event that the Employee’s employment is terminated by the Company for Cause
pursuant to Section 3.1(b) hereof or at the election of the Employee, the
Company shall pay to the Employee the salary accrued under this Agreement
through the last day of his actual employment by the Company.


(c)          Termination at the Election of the Company without Cause.  In the
event that the Company terminates the Employee without Cause pursuant to Section
3.1(c) hereof, and subject to the Employee’s compliance with Articles IV and V
of this Agreement and his execution of a release of claims in favor of the
Company, the Company shall continue to pay the Employee the Base Salary he was
earning at the time of termination through the first anniversary of the
termination date.
 
 
 
 
Herndon Employment Agreement
 
Page 5 of 12

--------------------------------------------------------------------------------



(d)          Survival.  Notwithstanding termination of this Agreement as
provided in this Article III hereof, the rights and obligations of the Employee
and the Company under Articles IV and V of this Agreement shall survive
termination.
Section 3.3.          Cooperation. The parties agree that certain matters in
which the Employee will be involved during the Employment Term may necessitate
the Employee's cooperation in the future. Accordingly, following the termination
of the Employee's employment for any reason, to the extent reasonably requested
by the Company, the Employee shall cooperate with the Company in connection with
matters arising out of the Employee's service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Employee's
other activities.
ARTICLES IV
NONCOMPETITION AND NONSOLICITATION


Section 4.1.          Covenant Not to Compete and Nonsolicitation Covenant.  As
an inducement for the Company to enter into this Agreement, the Employee agrees
to the following covenants (the “Restrictive Covenants”), whose terms are set
forth below:
(a)          Covenant Not to Compete.  During the Noncompete Term, as defined
below, the Employee shall not without prior written approval of the Company,
directly or indirectly, own, manage, operate, finance, control, invest, engage,
or participate in the ownership, management, operation, financing, or control of
any business providing freight transportation services (dedicated or otherwise)
by use of dry van trailer equipment or freight containers, either over-the-road
or via intermodal service, directly or through any brokerage, logistics,
leasing, or other indirect arrangement (including the engagement of independent
contractors) in the United States of America; nor shall the Employee be employed
by, associated with, or in any manner connected with, lend his name or any
similar name to, lend his credit to, render services of any nature for, or
provide advice or consultation to such business.


(b)          Nonsolicitation Covenant.  During the Noncompete Term as defined
below, the Employee shall not without prior written approval of the Company,
directly or indirectly, (i)  whether for his own account or for the account of
any other person (other than the Company and its affiliates), solicit business
of the same or similar type being carried on by the Company or any of its
affiliates from any person or entity that is or was a customer of the Company or
any of its affiliates during the Term of this Agreement or during the Noncompete
Term; (ii) whether for his own account or the account of any other person (other
than the Company and its affiliates), solicit, employ, or otherwise engage as an
employee, independent contractor, or otherwise any person who is or was during
the Noncompete Term an employee or independent contractor of the Company or any
of its affiliates or in any manner induce or attempt to induce any employee or
independent contractor of the Company or any of its affiliates to terminate his
employment or contract with the Company or any such affiliate; or (iii)
disparage the Company or any of its affiliates, shareholders, directors,
officers, employees, or agents.
 
 
 
 
Herndon Employment Agreement
 
Page 6 of 12

--------------------------------------------------------------------------------



(c)          Limited Exception.  Notwithstanding anything to the contrary above,
this Section 4.1 shall not prohibit the ownership by the Employee of up to (but
not more than) five percent (5%) of the publicly traded securities of any
business specified in Section 4.1(a) or 4.1(b) above (but without otherwise
participating in the activities of such business).
Section 4.2.          Duration of Restrictive Covenants.  The restrictions
contained in Section 4.1 shall apply to Employee from the date hereof to the
later of: (a) the first anniversary of the expiration of the Term of this
Agreement; (b) the first anniversary of Employee’s termination pursuant to
Section 3.1(b) or (c); or (c) the first anniversary of Employee’s termination at
the election of the Employee (the “Noncompete Term”).  The Noncompete Term shall
be extended by the length of any period during which Employee is in breach of
the terms of Section 4.1.
Section 4.3.          Consideration for Restrictive Covenants.  In addition to
the consideration to be received by the Employee during the Term of this
Agreement and in exchange for the continuous performance of his obligations
under Sections 4.1(a) and 4.1(b), upon expiration of the Term, upon Employee’s
termination without Cause, the payment by the Company of the payments outlined
in Section 3.2(c) shall be considered adequate consideration for the Restrictive
Covenants.  In the event Employee is terminated for Cause pursuant to Section
3.1(b) or in the event Employee elects to terminate his employment,
consideration received from the Effective Date of this Agreement shall be
considered adequate for the Restrictive Covenants and Employee shall not be
entitled to any additional consideration.  The Employee acknowledges that such
consideration constitutes sufficient and adequate consideration for the
Employee’s agreement to the Restrictive Covenants.  The Employee further
acknowledges that, given the nationwide character of the Company’s business, the
Restrictive Covenants and their geographic area and duration are reasonable.
Section 4.4.          Enforceability.  If any of the Restrictive Covenants is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time, over too great a range of activities, or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities, or geographic area as to which it
may be enforceable.
Section 4.5.          Specific Performance.  The Restrictive Covenants are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable to accomplish such purpose.  The
Employee agrees and acknowledges that any breach of the Restrictive Covenants
would cause the Company immediate, substantial and irreparable damage for which
monetary damages will not be an adequate remedy.  In the event of any such
breach, in addition to such other remedies which may be available in law, the
Company shall have the right to seek specific performance, injunction, or any
other equitable relief in any court having jurisdiction over such claim without
the necessity of showing any actual damage or posting any bond or furnishing any
other security, and that the specific enforcement of the provisions of this
Agreement will not diminish Employee’s ability to earn a livelihood or create or
impose on Employee any undue hardship.  If the Company prevails in a proceeding
to remedy a breach under the Restrictive Covenants, the Company shall be
entitled to receive its reasonable attorneys’ fees, expert witness fees, and
out-of-pocket costs incurred in connection with such proceeding, in addition to
any other relief they may be granted.
 
Herndon Employment Agreement
 
Page 7 of 12

--------------------------------------------------------------------------------



ARTICLE V
CONFIDENTIAL INFORMATION


Section 5.1.          Confidential Information. The Employee understands and
acknowledges that during the Employment Term, he will have access to and learn
about Confidential Information, as defined below.  The Employee understands and
acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately upon the Employee
first having access to such Confidential Information (whether before or after he
begins employment by the Company) and shall continue during and after his
employment by the Company until such time as such Confidential Information has
become public knowledge other than as a result of the Employee's breach of this
Agreement or breach by those acting in concert with the Employee or on the
Employee's behalf.
Section 5.2.          Definition.  For purposes of this Agreement, "Confidential
Information" includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: business processes, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations, trade
secrets, computer programs, computer software, applications, operating systems,
software design, web design, databases, manuals, records, articles, systems,
vendor information, financial information, results, accounting information,
accounting records, legal information, marketing information, advertising
information, pricing information, credit information, design information,
payroll information, staffing information, personnel information, employee
lists, supplier lists, vendor lists, developments, reports, internal controls,
security procedures, graphics, drawings, sketches, market studies, sales
information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, specifications, customer
information, and customer lists of the Company or its businesses or any existing
or prospective customer, supplier, investor or other associated third party, or
of any other person or entity that has entrusted information to the Company in
confidence.
The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
The Employee understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Employee in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Employee, provided that, such disclosure is through no direct or indirect
fault of the Employee or person(s) acting on the Employee's behalf.
 
 
Herndon Employment Agreement
Page 8 of 12

--------------------------------------------------------------------------------

Section 5.3.          Company Creation and Use of Confidential
Information.          The Employee understands and acknowledges that the Company
has invested, and continues to invest, substantial time, money, and specialized
knowledge into developing its resources, developing its information technology,
developing its operational and load planning platform, policies and procedures,
creating a customer base, generating customer and potential customer lists,
training its employees, and improving its offerings in the field of trucking and
logistics. The Employee understands and acknowledges that as a result of these
efforts, the Company has created, and continues to use and create Confidential
Information. This Confidential Information provides the Company with a
competitive advantage over others in the marketplace.
Section 5.4.          Disclosure and Use Restrictions.  The Employee agrees and
covenants: (i) to treat all Confidential Information as strictly confidential;
(ii) not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company) not having a need to know
and authority to know and use the Confidential Information in connection with
the business of the Company and, in any event, not to anyone outside of the
direct employ of the Company except as required in the performance of the
Employee's authorized employment duties to the Company or with the prior consent
of the Chief Executive Officer acting on behalf of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of the Employee's
authorized employment duties to the Company or with the prior consent of the
Chief Executive Officer acting on behalf of the Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. The Employee
shall promptly provide written notice of any such order to the Corporate General
Counsel.
Section 5.5          Duration of Obligations.  The Employee understands and
acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately upon the Employee
first having access to such Confidential Information (whether before or after he
begins employment by the Company) and shall continue during and after his
employment by the Company until such time as such Confidential Information has
become public knowledge other than as a result of the Employee's breach of this
Agreement or breach by those acting in concert with the Employee or on the
Employee's behalf.
ARTICLE VI
MISCELLANEOUS


Section 6.1.          Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the matters contained herein and
supersedes all previous commitments, agreements, and understanding between the
parties with respect to such matters.  There are no oral understandings, terms,
or conditions, and no party has relied upon any representation, express or
implied, not contained in this Agreement.
 
 
 
 
Herndon Employment Agreement
 
Page 9 of 12

--------------------------------------------------------------------------------



Section 6.2.          Amendments.   This Agreement may not be amended in any
respect whatsoever, nor may any provision hereof be waived by any party, except
by a further agreement, in writing, fully executed by each of the parties.


Section 6.3.          Successors.          This Agreement shall be binding upon
and inure to the benefit of the parties and to their respective heirs, personal
representatives, successors and assigns, executors and/or administrators;
provided, that (a) the Employee may not assign his rights hereunder (except by
will or the laws of descent)  without the prior written consent of the Company
and (b) the Company may not assign its rights hereunder without the prior
written consent of the Employee which will not be unreasonably withheld,
provided, however, that the Company may assign this Agreement without the
consent of the Employee in connection with any sale or reorganization of the
Company.


Section 6.4.          Publicity.          The Employee hereby irrevocably
consents to any and all uses and displays, by U.S. Xpress or the Company and its
agents, representatives and licensees, of the Employee's name, voice, likeness,
image, appearance, and biographical information in, on or in connection with any
pictures, photographs, audio and video recordings, digital images, websites,
television programs and advertising, other advertising and publicity, sales and
marketing brochures, books, magazines, other publications, CDs, DVDs, tapes, and
all other printed and electronic forms and media throughout the world, at any
time during or after the period of his employment by the Company, for all
legitimate commercial and business purposes of the Company ("Permitted Uses")
without further consent from or royalty, payment, or other compensation to the
Employee. The Employee hereby forever waives and releases U.S. Xpress and the
Company and their directors, officers, employees, and agents from any and all
claims, actions, damages, losses, costs, expenses, and liability of any kind,
arising under any legal or equitable theory whatsoever at any time during or
after the period of his employment by U.S. Xpress or the Company, arising
directly or indirectly from U.S. Xpress’s, the Company's and their agents',
representatives', and licensees' exercise of their rights in connection with any
Permitted Uses.


Section 6.5.          Captions.  The captions of this Agreement are for
convenience and reference only and in no way define, describe, extend, or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.


Section 6.6.          Notice.    Any notice or communication must be in writing
and given by depositing the same in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, or by delivering the same by hand delivery (including by a
nationally recognized overnight carrier) or by deposit with a reputable
overnight courier.  Such notice shall be deemed received on the date on which it
is delivered, three (3) business days after deposit in the United States mail as
set forth above, or the next business day after deposit with a reputable
overnight courier.  For purposes of notice, the addresses of the parties shall
be:
 
 
 
 
Herndon Employment Agreement
 
Page 10 of 12

--------------------------------------------------------------------------------



If to the Employee:           Matthew Herndon
18380 Columbine Rd
Fayetteville, AR 72704

 
If to the Company:           U.S. Xpress Enterprises, Inc.
4080 Jenkins Road
Chattanooga, TN 37421
Attention:  Corporate General Counsel


Any party may change its address for notice by written notice given to the other
party in accordance with Section 6.6.


Section 6.7.         Counterparts.  This Agreement may be executed
simultaneously in any number of counterparts, via facsimile or otherwise, each
of which counterparts when so executed and delivered shall be taken to be an
original, but such counterparts shall together constitute one and the same
document.


Section 6.8.          Severability.  If any provision of this Agreement is held
illegal, invalid or unenforceable, such illegality, invalidity, or
unenforceability shall not affect any other provision hereof.  Such provision
and the remainder of this Agreement shall, in such circumstances, be modified to
the extent necessary to render enforceable the remaining provisions hereof.


Section 6.9.         Applicable Law.  This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Tennessee,
without regard to principles of comity or conflicts of laws provisions of any
jurisdiction.


Section 6.10.        Construction.  The language contained in this Agreement
shall be deemed to be approved by both parties hereto and no rule of strict
construction shall be applied against any party.  Unless otherwise expressly
provided, the words “hereof” and “hereunder” and similar references refer to
this Agreement in its entirety and not to any specific part hereof.


Section 6.11.         Genders.  Any reference to the masculine gender shall be
deemed to include feminine and neutral genders, and vice versa, and any
reference to the singular shall include the plural, and vice versa, unless the
context otherwise requires.


Section 6.12.         Right to Offset.  The Company may exercise a right of
offset at any time and from time to time against any amount payable under this
Agreement to the extent the Employee is indebted to the Company or any of its
affiliates.


Section 6.13.          Waiver.  The failure of either party to insist upon
strict performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of its rights hereunder.


IN WITNESS WHEREOF, the parties hereto have caused this Employment and
Noncompetition Agreement to be duly executed as of the date first set forth
above.
 
 
 
 
 
Herndon Employment Agreement
 
Page 11 of 12

--------------------------------------------------------------------------------





THE EMPLOYEE:
   
U.S. XPRESS ENTERPRISES, INC.
        /s/ Matthew Herndon  
By:
/s/ Eric Fuller
Matthew Herndon
   
Eric Fuller
     
Chief Executive Officer



 
 
 
Herndon Employment Agreement


Page 12 of 12
 
 
Back to Form 10-K [form10k.htm]